DETAILED ACTION
The present application is a continuation of U.S. Application No. 14/193,629 (U.S. Patent 10,372,211), filed on 02/28/2014, which claims priority to Korean Application No. 10-2013-0022387, filed on 02/28/2013.

The IDS filed on 08/30/2019 and 04/01/2020 have been considered.  

Claims 1-20 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcame the Double Patenting rejection below.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches all of the limitations of the independent claims.  However, although the closest prior art teaches that the size of the identified at least one object is gradually reduced based on identifying the first touch and gradually enlarged at a location based on the identified second input, the closest prior art fails to explicitly teach displaying a pipette on the touch . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,372,211 (hereinafter “Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of the claims in the instant application are found in the scope of the limitations of the claims in the Patent.  For example, please see an analysis of independent claim 1 below:

Instant Application
16/460,294
U.S. Patent 10,372,211


     displaying at least one object on a touch screen of the electronic device;
     identifying a first input at a position corresponding to the at least one object on the touch screen;
     identifying the at least one object based on the first input;
     identifying a second input on the touch screen;
     displaying the identified at least one object at a location on the touch screen of the electronic device based on the identified second input; and
     providing feedback based on displaying the identified at least one object. 

1.  A method for controlling, by an electronic device, an input unit which performs wireless communications with the electronic device, the method, comprising:

     displaying at least one object on a touch screen of the electronic device;
     identifying a first touch by the input unit at a position corresponding to the object displayed on the touch screen;
     identifying the object based on the first touch by the input unit;
     receiving, from the input unit via the wireless communications, a copy command to copy the identified object;
     in response to receiving the copy command, displaying visual feedback on the touch screen of the electronic device including a pipette indicating that a size of the identified object is gradually reduced to a predetermined size;
     storing the identified object in a memory of the electronic device;
     transmitting, to the input unit via the wireless communications, copy information corresponding to the stored object;
     identifying a second touch by the input unit on the touch screen where the stored object is to be displayed;
     receiving, from the input unit via the wireless communications, a paste command by which the stored object is to be pasted; and
     displaying the stored object at a location on the touch screen of the electronic device based on the identified second touch. 

11.  The method of claim
 1, further comprising:
     displaying visual feedback corresponding to the paste command on the touch screen.



.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-2, 6-7, 10-12, 16-17 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shimura et al. U.S. Publication 2007/0257906 (hereinafter “Shimura”).

	Referring to claim 1, Shimura teaches a method for controlling an electronic device, the method comprising:

	identifying a first input at a position corresponding to the at least one object on the touch screen (identifying that the user has touched an object displayed at a position on the touch screen) (paragraphs [0050]-[0053] and [0073]; this is further shown in Figures 1A-1C);
	identifying the at least one object based on the first input (identifying the object the user has touched) (paragraphs [0050]-[0053] and [0073]; this is further shown in Figures 1A-1C);
	identifying a second input on the touch screen (the user can touch another location on the touch screen) (paragraphs [0019], [0074] and [0080]; this is further shown in Figure 3C);
	displaying the identified at least one object at a location on the touch screen of the electronic device based on the identified second input (the object is displayed, i.e. re-deployed at the location touched by the stylus) (paragraphs [0019], [0074] and [0080]; this is further shown in Figure 3C); and
	providing feedback based on displaying the identified at least one object (providing feedback such as playing an animation or sound as the object is re-deployed on the touch screen) (paragraphs [0018]-[0019], [0021] and [0074]). 

	Referring to claim 2, Shimura teaches the method of claim 1, wherein at least one of the first input and the second input comprises a hovering input or a touch input (the user can touch 

	Referring to claim 6, Shimura teaches the method of claim 1, wherein the feedback includes at least one of visual feedback, auditory feedback, and haptic feedback (providing feedback such as playing an animation or sound as the object is re-deployed on the touch screen) (paragraphs [0018]-[0019], [0021] and [0074]).

	Referring to claim 7, Shimura teaches the method of claim 6, wherein the visual feedback comprises visual feedback which enlarges a size of the identified at least one object to an original size at a constant rate and moves the identified at least one object to the location based on the identified second input (when the object is re-deployed at the location touched by the user, the stylus is placed into a reverse suction mode to expel the object to its original size) (paragraphs [0019], [0070] and [0074]; this is further shown in Figures 4B and 4C). 

	Referring to claim 10, Shimura teaches the method of claim 1, further comprising:
	transmitting, to an input unit, a control signal for providing the feedback based on displaying the identified at least one object (the software on the electronic device controls the stylus connected to the device to apply reverse suction to re-display the object and provide feedback such as decreasing the volume of a thermometer type virtual indicator 313 of the stylus) (paragraphs [0070] and [0088]-[0092]). 


a touch screen (Figures 2A-2B); and
at least one processor (Figures 2A-2B) configured to:
		control the touch screen to display at least one object (displaying objects 105 on a touch screen interface, such as the one shown in Figure 1A for example) (paragraphs [0016] and [0051]),
		identify a first input at a position corresponding to the at least one object on the touch screen (identifying that the user has touched an object displayed at a position on the touch screen) (paragraphs [0050]-[0053] and [0073]; this is further shown in Figures 1A-1C),
		identify the at least one object based on the first input (identifying the object the user has touched) (paragraphs [0050]-[0053] and [0073]; this is further shown in Figures 1A-1C),
		identify a second input on the touch screen (the user can touch another location on the touch screen) (paragraphs [0019], [0074] and [0080]; this is further shown in Figure 3C),
		control the touch screen to display the identified at least one object at a location on the touch screen of the electronic device based on the identified second input (the object is displayed, i.e. re-deployed at the location touched by the stylus) (paragraphs [0019], [0074] and [0080]; this is further shown in Figure 3C), and
		provide feedback based on displaying the identified at least one object (providing feedback such as playing an animation or sound as the object is re-deployed on the touch screen) (paragraphs [0018]-[0019], [0021] and [0074]). 



	Referring to claim 16, Shimura teaches the electronic device of claim 11, wherein the feedback includes at least one of visual feedback, auditory feedback, and haptic feedback (providing feedback such as playing an animation or sound as the object is re-deployed on the touch screen) (paragraphs [0018]-[0019], [0021] and [0074]).

	Referring to claim 17, Shimura teaches the electronic device of claim 11, wherein the visual feedback comprises visual feedback which enlarges a size of the identified at least one object to an original size at a constant rate and moves the identified at least one object to the location based on the identified second input (when the object is re-deployed at the location touched by the user, the stylus is placed into a reverse suction mode to expel the object to its original size) (paragraphs [0019], [0070] and [0074]; this is further shown in Figures 4B and 4C). 

Referring to claim 20, Shimura teaches the electronic device of claim 11, wherein the at least one processor is further configured to control the communication unit to transmit, to an input unit, a control signal for providing the feedback based on displaying the identified at least one object (the software on the electronic device controls the stylus connected to the device to apply reverse suction to re-display the object and provide feedback such as decreasing the . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 3-4 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimura et al. U.S. Publication 2007/0257906 (hereinafter “Shimura”), as applied to claims 1 and 11 above, and further in view of Paschke et al. U.S. Publication 2013/0238744 (hereinafter “Paschke”).

	Referring to claims 3 and 13, Shimura teaches all of the limitations as applied to claims 1 and 11 above.  However, although Shimura teaches storing the identified at least one object in a memory of the electronic device (the memory device of the electronic device stores the object that has been “sucked up” by the stylus) (Shimura: paragraph [0073]), Shimura fails to explicitly teach transmitting information corresponding to the stored at least one object to an external server.  Paschke teaches a touch screen electronic device that identifies at least one object based on a first input received from a stylus (Paschke: paragraphs [0021]-[0023] and Figure 3) similar to that of Shimura.  In addition, Paschke also teaches storing the identified at least one object in a memory of the electronic device) (for example, data that has been selected on Device A is stored in a memory of Device A) (Paschke: paragraph [0037] and Figure 13); and transmitting information corresponding to the stored at least one object to an external server (information such as the selected data, a unique identifier of the object and a device ID are transferred to a remote server) (Paschke: paragraphs [0028], [0033] and [0037]), wherein the information comprises information of at least two types selected from object data, a file name, a file size, a file type, a file storage location, and a copy time period corresponding to the stored 

	Referring to claims 4 and 14, Shimura, as modified, by Paschke teaches:
	receiving, from an input unit, device information of the input unit that communicates with the electronic device (the stylus can communicate a unique identifier to the electronic device) (Paschke: paragraph [0043]); 
	wherein the information is received from the external server based on the device information of the input unit (the information is based on a unique identification code of the stylus input device) (Paschke: paragraphs [0021], [0033], [0037] and [0043]-[0045]). 


Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimura et al. U.S. Publication 2007/0257906 (hereinafter “Shimura”), as applied to claims 1  above, and further in view of van Os et al. U.S. Publication 2009/0228792 (hereinafter “Os”).

	Referring to claims 5 and 15, Shimura teaches all of the limitations as applied to claims 1 and 11 above.  However, Shimura fails to explicitly teach displaying a copy icon, a cut icon, and a delete icon of the identified at least one object based on identifying the first input.  Os teaches a touch screen electronic device that identifies a first input from a stylus (Os: paragraphs [0008], [0043] and [0146]) similar to that of Shimura.  In addition, Os also teaches displaying a copy icon, a cut icon, and a delete icon of the identified at least one object based on identifying the first input (in response to detecting user input on the touch screen, displaying a plurality of edit options for the selected content, such as a copy icon, cut icon and delete icon) (Os: paragraphs [0146], [0154], [0174]-[0183]; this is further shown in Figure 5B).  It would have been obvious to one of ordinary skill in the art having the teachings of Shimura and Os before him at the time the invention was made to modify Shimura’s electronic device that identifies at least one object based on a first input at a position corresponding to the at least one object to include the display of a copy icon, a cut icon and a delete icon of the identified at least one object, as taught by Os.  One would have been motivated to make such a combination in order to provide a simple and intuitive way to edit text and graphics; this combination provides a portable multifunction device with a more transparent and intuitive user interface for providing edit functionality, which increases the effectiveness, efficiency and user satisfaction of the portable multifunction device (Os: paragraphs [0006]-[0007]).  


The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  The document cited therein teaches a similar touch screen electronic device that identifies an object at a first input position touched by the user and stores the object in a memory of the electronic device.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9am-1pm, Thursday 9am-1pm, and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TING LEE
Primary Examiner
Art Unit 2173

/TING Z LEE/Primary Examiner, Art Unit 2173